Citation Nr: 0001110	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-10 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for left knee pain.

2.  Entitlement to service connection for lumbar arthralgia, 
claimed as back pain.

3.  Entitlement to service connection for a plantar wart.

4.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the service connection 
claims and an evaluation for PTSD in excess of 30 percent.  
In a November 1998 rating decision, the RO increased the PTSD 
evaluation to 70 percent, from the date of the initial grant 
of service connection.  


FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence 
of a left knee disability in service and no competent medical 
evidence of a nexus, or connection, between any current knee 
condition and any disease or injury in active military 
service.  The claim is thus not plausible.  

2.  The veteran has presented no competent medical evidence 
of a chronic back disability in service and no competent 
medical evidence of a nexus, or connection, between a current 
back disability and any disease or injury in active military 
service.  The claim is thus not plausible.  

3.  The veteran has presented no medical evidence of a 
plantar wart during active military service, nor any 
competent medical evidence of a nexus, or connection, between 
a recent diagnosis of plantar wart and any such condition in 
active military service.  The claim is thus not plausible.  

4.  The veteran's PTSD is currently manifested by a serious 
impairment in occupational and social functioning, but 
exhibits none of the objective symptomatology indicative of a 
100 percent disability evaluation under Diagnostic Code 9411.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for left knee 
pain.  38 U.S.C.A. § 5107(a) (West 1991).  

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for arthralgia, 
claimed as back pain.  38 U.S.C.A. § 5107(a) (West 1991).  

3. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a plantar 
wart.  38 U.S.C.A. § 5107(a) (West 1991).  

4.  The scheduler criteria for a disability rating in excess 
of 70 percent for post-traumatic stress disorder (PTSD) have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's February 1966 service entrance examination 
noted asymptomatic mild scoliosis of the thoracic spine, but 
no other disabilities.  A request for an orthopedic 
consultation during service in March 1967 disclosed that the 
veteran had reported to a dispensary with a complaint of pain 
in the left knee, which he stated was a recurrence of an 
injury sustained playing football in high school.  Orthopedic 
examination elicited a report of pain in left knee following 
long walks.  Examination showed full range of motion.  There 
was no giving way, locking, effusion, instability, or 
tenderness.  The only objective symptom was painful sub-
patellar crepitus.  The impression was chondromalacia 
patella, with symptoms not severe at present.  

In February 1968, the veteran was seen by a corpsman at a 
clinic at the United States Naval Hospital at Guantanamo Bay, 
Cuba, who identified a torn medial meniscus left knee with 
mild symptoms.  

Later in February 1968, a neuropsychiatric examination report 
noted that the veteran had been confined in the brig for 
dereliction of duty in Vietnam and for returning late from 
leave.  Following psychiatric evaluation, he was given a 
diagnosis of passive aggressive personality.

Again in February 1968, the veteran was seen again for 
persistent pain in the left knee, but no pathology could be 
found.  An attempt at aspiration was negative and x-rays were 
negative.  The veteran was returned to full duty and a note 
put in his file that no further clinic visits for a left knee 
disorder were warranted.  An additional entry that month 
indicated another orthopedic examination by a medical 
officer, who stated that the veteran had had a prior thorough 
orthopedic evaluation with no evidence of disability and that 
his own examination had also found no physical disability.  
Neither had psychiatric examination found any evidence of 
psychosis.  The consensus of orthopedic and psychiatric 
evaluators was that the veteran had been malingering in order 
to avoid assigned duties in the brig.

An orthopedic examination in April 1968 again noted no 
objective findings as to left knee disability and determined 
that the veteran was fit for duty.  Both psychiatric and 
orthopedic opinions remained in accord in a diagnosis of 
malingering.  A final entry in April 1968 flatly stated that 
there was nothing wrong with the veteran's knees.  

In January 1969, the veteran began to complain of pains in 
his lower back, which he attributed to ball playing during 
organized athletics.  Later that month, following additional 
complaints of back pain, a medical officer recommended the 
use of a bed board, medication (Parafon Forte), and 
exercises.  The assessment was low back pain.  

In February 1969, the veteran was reported to have a minor 
degree of flat footedness, for which he was supplied with 
arch supports.  The April 1969 separation examination was 
totally negative as to all of the disorders now on appeal.  

The claims file contains no medical records whatsoever for 
the veteran for nearly thirty years until January 1998, when 
he underwent a VA general medical examination.  He was 
described as extremely vague and a poor historian.  
Throughout the examination, he repeatedly said that he would 
have come to VA sooner, but he had to work.  He reported that 
he developed left knee pain while in service approximately in 
1967 from running and assuming a prone position.  He said 
that he had had a plantar wart in service which started 
approximately in 1967 and still hurt.  He referred also to 
back pain, but was not sure when it had started or whether he 
could blame it on military service.  He also complained of 
shortness of breath, which he said a private doctor had 
attributed to a heart condition.  He had last worked in 
September 1997 as a laborer.  Relevant findings on 
examination included normal posture and gait.  The right foot 
had a plantar wart versus callus on the sole of the foot.  
There was full range of motion of all joints, except the 
lumbosacral spine, which showed forward flexion to 80 degrees 
with pain, extension backwards 15 degrees with pain, left 
flexion 30 degrees with pain, right flexion 30 degrees with 
pain, and left and right rotation both 35 degrees with pain.  
An x-ray of the left knee showed chondrocalcinosis of the 
left joint space, but no fracture or dislocation.  The joint 
spaces of the knee appeared to be reasonably well maintained.  
An x-ray of the lumbar spine showed narrowing of the 
lumbosacral disc space, with spondylosis at that level; and 
bony spurring in the lower lumbar spine.  The examiner's 
diagnoses were status post left knee trauma; plantar wart; 
and lumbar arthralgia.  An addendum to this report, dated in 
March 1998, is not relevant to current issues.

The veteran was provided with a VA PTSD examination in 
January 1998.  He reported that he had been in Vietnam for 
thirteen months, from 1966 through 1967 and that he had been 
in heavy combat.  His military occupation specialty was 
rifleman.  He denied receiving any psychiatric or medical 
treatment while in Vietnam.  In response to an inquiry by the 
examiner, the veteran stated that on his way out of the 
military he had refused to obey the orders of a sergeant who 
was wearing civilian clothes, for which infraction he was 
reduced in rank and sent to the brig.  He reported that he 
had worked all of his life in auto mechanic and body and 
fender work until forced to quit about six months before due 
to an abnormal EKG and a physician's finding that he was 
physically unfit to work.  He said that he would like to 
return to work, but had been unable to get a doctor's 
permission.  Financial difficulties due to inability to work 
and a variety of physical problems had caused him a great 
deal of anxiety and depression.  He admitted to continual 
nightmares about Vietnam.  

Objective findings revealed that the veteran was clearly 
anxious throughout the entire test procedure.  He was neatly 
groomed and oriented in all spheres and appeared to be fairly 
intelligent, with a normal rate and flow of speech.  There 
was no evidence of gross cognitive dysfunction.  At several 
times during the interview, he became tearful.  His affect 
was appropriate, with no suicidal ideation or evidence of 
psychosis.  He did have great difficulty talking about his 
Vietnam experiences, but was able to describe several 
significant stressors.  He experienced intense psychological 
distress when reminded of Vietnam.  Symptoms of avoidance 
included persistent efforts to avoid thoughts and feelings 
associate with Vietnam and reluctance to talk about stressor 
incidents.  He reported having no friends, was currently 
uncertain about his future, and felt that he might not live 
very long.  Symptoms of increased arousal included severe 
sleep disturbance and irritation over minor things which 
often caused him to lose his temper with co-workers and with 
his family.  He reported extreme hypervigilance and 
exaggerated startle response.  An MMPI-II profile reflected 
his extreme concern about his medical problems and indicated 
a likelihood that his anxiety and depression were being 
expressed through his physical symptoms.  The Axis I 
diagnosis was chronic PTSD; and adjustment disorder with 
mixed anxiety and depressed mood.  The Axis V, Global 
Assessment of Functioning, (GAF) was currently 45, based on 
his impairment in both social and occupational functioning.  
The examiner opined that PTSD had been a factor in the 
veteran's inability to maintain stable employment over the 
years, in that he was prone to walk off the job because of 
his irritability.  His PTSD symptoms had also interfered with 
his interpersonal relationships, as he had almost no friends.  
He did appear to have a good relationship with his wife and 
children.  

A VA outpatient record in August 1998 indicated that the 
veteran first came to the mental health clinic in July 1998 
with symptoms of anxiety.  He was seen three times during the 
July-August time frame.  The diagnosis was either PTSD or 
major depression.  Further work up was to be accomplished.

In August 1998, the veteran testified at a hearing before the 
RO.  He contended that he needed a higher rating because his 
PTSD had prevented him from working.  He described his 
symptoms as "hot flashes," fatigue, nervousness, and 
hyperventilation, which he had attempted for years to 
conceal.  Recently, however, the hyperventilation happened so 
frequently that he was no longer able to hide it.  He 
maintained that loud noises triggered his various symptoms 
and added that he had avoided people ever since his return 
from Vietnam, as he felt that they were laughing behind his 
back.  He said that he is prone to quick anger, especially 
now that he is not working, and has trouble staying focused 
on things.  As to his left knee, he states he injured it in 
combat in a fire fight when he slipped and fell on some 
rocks.  Since then, he feels a flinch of pain when walking 
after doing strenuous work.  He admitted that he has had no 
diagnosis or treatment for the left knee since service and 
that it does not swell, lock or require the use of a brace.  
He further asserts injury to his back in service on the same 
occasion as the left knee injury, resulting in present 
stiffness, constant pain, and trouble bending over.  Although 
he maintained that he had had the plantar wart in service, he 
had not sought treatment in service nor during the years 
subsequent to service because, while engaged in regular 
employment, he had no time to see a doctor.  He speculated 
that the plantar wart had been caused by wearing improperly-
fitted shoes in service.  He admitted that the wart had been 
removed by a VA physician about a month before the hearing.  

II.  Legal Analysis

A.  Service Connection Claims

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  The initial 
question which must be answered is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  To be well grounded, a 
claim must be "plausible;" that is, it must be one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § 5107(a).  Epps v. Gober, 126 F. 3d 
1464 (1997), adopting the definition in Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  A claim which is not well grounded 
precludes the Board from reaching the merits of a claim.  
Boeck v. Brown, 6 Vet. App.  14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

For the purpose of determining whether a claim is well 
grounded, the truth of evidence submitted, including 
testimony, is presumed, unless the assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).  In 
the case of a combat veteran, lay evidence or other evidence 
of service incurrence or aggravation of injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, may be sufficient to well-ground a claim, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in service.  38 U.S.C.A. 
§ 1154(b) (West 1991); Caluza v Brown, at 507-06.  

Here, no medical evidence has been presented or secured to 
render plausible a claim that the veteran had a left knee 
disability in service.  Although under 38 U.S.C.A. § 1154(b) 
the veteran's testimony of having injured his left knee in 
combat must be accepted as evidence of what factually 
occurred, this statement alone is not sufficient to well-
ground his claim.  Section § 1154(b) relaxes the evidentiary 
requirement as to the evidence needed to render a claim well 
grounded, but deals only with the occurrence of an event in 
service.  It does not provide answers to questions of medical 
etiology, medical diagnosis, current disability, or nexus to 
service.  Beausoleil v. Brown, 8 Vet. App. 459, 463-64 
(1996).  

Neither are the complaints of pain in the left knee and early 
diagnostic impressions of chondromalacia patella and torn 
medial meniscus dispositive.  Subsequent to these early 
examinations, medical officers, after having performed 
several thorough orthopedic examinations, effectively ruled 
out these impressions, ultimately concluding that the veteran 
had no left knee disability.  The separation examination did 
not report any problems with the veteran's left knee.  
Therefore, the evidence does not show a left knee disability 
during active military service.  

As to a current left knee disability, the VA examiner 
objectively found no disability, although an x-ray did reveal 
chondrocalcinosis of the left joint space.  Chondrocalcinosis 
is the presence of calcium salts, especially calcium 
pyrophosphate, in the cartilaginous structures of one or more 
joints.  Dorland's Illustrated Medical Dictionary, 27th 
Edition, W.B. Saunders Company, Harcourt Brace Jovanovich, 
Inc., 325 (1988).  This condition, found only on x-ray, 
appears not to result in disability, as the veteran had been 
found to have full range of motion in the left knee joint.  
In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
Court noted that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
"In the absence of proof of a present disability there can be 
no valid claim."  

Although in the absence of a current left knee disability or 
of a left knee disability in service, the nexus element need 
not be reached, it is acknowledged that the VA examiner did 
provide a diagnosis of status post left knee trauma.  He did 
not, however, attribute such trauma to any injury during the 
veteran's service.  Thus, the nexus criteria has not been 
met.  

Without evidence of a disability in service, a current 
disability, and a nexus between a current disability and 
disease or injury in service, this claim is not well 
grounded.  

Considering next the claim for lumbar arthralgia, the 
evidence does not show a back disorder during service.  The 
veteran complained twice of back pain and was treated, but 
medical examination upon separation from service did not 
disclose a back problem.  There is thus no evidence tending 
to show that this back pain represented a chronic disability 
rather than an acute and transitory condition.  There is also 
no evidence to show that his current back pain bears any 
relationship to the pain complained of in service.  
Accordingly, this claim is not well grounded.  

As to the claim for plantar wart, the veteran admitted under 
oath during his hearing that he had not sought treatment for 
this disorder during service.  His statement is borne out by 
service medical records, which do not refer to such 
condition.  As to a present condition, the veteran stated 
during his hearing that the plantar wart had been removed.  
Without evidence of the presence of a plantar ward in service 
and without the presence of a current condition, the claim is 
not well grounded.  

As to the left knee claim, the Board recognizes that the RO 
denied the veteran's claim on the merits, whereas the Board 
has concluded that the claim is not well grounded.  The 
United States Court of Appeals for Veterans Claims has held 
that when an RO does not specifically address the question 
whether a claim is well grounded, but proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded 
analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  As 
to the claims for service connection for lumbar arthralgia 
and plantar wart, the RO has found the veteran's claims not 
well grounded and, in its November 1998 statement of the 
case, has specifically addressed the question of well-
groundedness, thus obviating any prejudice to the veteran 
from the omission of the well-grounded analysis.  The Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to submit well-grounded claims for 
service connection for the claimed conditions and the reasons 
why his current claims are inadequate.  Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1996).  

B.  Initial Evaluation for PTSD

The veteran has presented a well-grounded claim for an higher 
disability evaluation for his PTSD within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability the claim continues to be well grounded as long as 
the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).

The veteran filed his initial claim in October 1997.  In 
February 1998, the RO granted service connection at an 
evaluation of 30 percent.  The veteran appealed.  Following 
the veteran's hearing in August 1998, the RO increased the 
evaluation to 70 percent, effective to the date of his 
original claim.  Having reviewed the record, the Board finds 
no basis for a higher rating during any portion of the appeal 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

The veteran has been rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, ratable under the general rating 
formula for mental disorders.  For a veteran to be granted a 
100 percent evaluation, the evidence must show total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

For a 70 percent disability rating, the evidence must show 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and 
inability to establish and maintain effective relationships. 

A review of the veteran's objective symptomatology reveals no 
evidence of any of the symptoms listed as indicative of a 100 
percent disability evaluation under this code.  Rather, the 
veteran was seen to be neatly groomed, fully oriented, 
coherent in speech, and quite intelligent, with no gross 
cognitive dysfunction.  His affect was appropriate and there 
was no evidence of suicidal ideation or of psychosis.  
Although he has a diagnosis of PTSD, his January 1998 VA 
psychiatric examination suggested that much of his current 
anxiety and depression were due to physical problems with his 
health and to his physical inability to continue work at his 
former occupation.  Although at least some of his 
occupational impairment was attributed to PTSD 
symptomatology, other factors contributed to this impairment, 
as evidenced by the concurrent diagnosis of adjustment 
disorder with mixed anxiety and depressed mood.  The evidence 
clearly does not show total occupational impairment due to 
PTSD.  In terms of social impairment, although he reportedly 
had almost no friends, he was married and appeared to have 
good relationships with his wife and children.  Pursuant to 
DSM IV, a GAF of 45 encompasses a serious impairment in 
social or occupational functioning, to include such 
deficiencies as having no friends and being unable to keep a 
job.  A 100 percent schedular rating under Diagnostic Code 
9411, however, requres a total occupational and social 
impairment.  In terms of GAF, such impairment could be 
described as an inability to function in almost all areas, 
which is the criteria for a GAF of 30.  

Accordingly, the Board finds that the veteran has been most 
equably evaluated at his current rating and that the 
preponderance of the evidence is against a rating in excess 
of 70 percent.  The Board has also considered the 
applicability of the reasonable doubt doctrine, but finds 
that it is not applicable here, as there is no approximate 
balance of positive and negative evidence.  See 38 U.S.C.A. 
§ 5107(b). 



ORDER

Service connection for left knee pain is denied.  

Service connection for lumbar arthralgia, claimed as back 
pain, is denied.  

Service connection for a plantar wart is denied.  

An evaluation in excess of 70 percent for post-traumatic 
stress disorder (PTSD) is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

